       Case 2:18-cr-00040-KS-MTP Document 85 Filed 06/02/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


LYDIA WALTERS                                                             PETITIONER


VS.                                               CRIMINAL NO. 2:18-cr-40-KS-MTP-002


UNITED STATES OF AMERICA                                                 RESPONDENT


                                             ORDER

       THIS CAUSE IS BEFORE THE COURT on Motion [84] for Reduction of Sentence

pursuant to 18 U.S.C. §3582(c)(2) and in conjunction with the Drugs Minus Two

Amendment(782).

       Petitioner, Lydia Walters has filed a Motion requesting a reduction of sentence, etc. The

Court has reviewed her Motion and finds that at the time she was sentenced she was given the

benefit of everything that she was entitled to and no further reductions are applicable. For that

reason the Motion herein is DENIED.

       SO ORDERED this the _2nd_____ day of June, 2020.



                                               ___s/Keith Starrett_______________________
                                                UNITED STATES DISTRICT JUDGE
